Opinion filed March 5, 2020




                                         In The


         Eleventh Court of Appeals
                                       __________

                                No. 11-20-00036-CV
                                       __________

                  IN THE INTEREST OF E.S.L., A CHILD


                      On Appeal from the 446th District Court
                               Ector County, Texas
                        Trial Court Cause No. E-17-091-PC


                       MEMORANDUM OPINION
      On February 4, 2020, counsel for E.S.L.’s father filed a notice of appeal relating
to the order of termination of parental rights that was signed by the trial court on
October 22, 2019. When the appeal was docketed in this court, the clerk of this court
notified the parties that it appeared to this court that the notice of appeal was not timely
filed, and we requested that Appellant respond and show grounds to continue the
appeal. Appellant has not responded to this court’s letter.
      The documents on file in this appeal show that, on October 22, 2019, the trial
court signed an order of termination that was a final, appealable order. The notice of
appeal was therefore due to be filed on November 12, 2019.                   See TEX. R.
APP. P. 26.1(b), 28.1(b) (providing that, in an accelerated appeal, the notice of appeal,
must be filed within twenty days after the date the order was signed); see also TEX. R.
APP. P. 4.1(a) (applying when last day of filing deadline falls on a weekend or
holiday). Appellant did not file his notice of appeal until February 4, 2020—well after
the deadline and also after the time in which this court would be authorized to grant a
fifteen-day extension. See TEX. R. APP. P. 26.3. We are prohibited from suspending
the Rules of Appellate Procedure “to alter the time for perfecting an appeal in a civil
case.” TEX. R. APP. P. 2. Absent a timely notice of appeal, this court is without
jurisdiction to consider this appeal. See Wilkins v. Methodist Health Care Sys., 160
S.W.3d 559, 564 (Tex. 2005); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233–
34 (Tex. App.—Houston [1st Dist.] 2007, no pet.); see also Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). Because we are without jurisdiction, we must dismiss
the appeal. See TEX. R. APP. P. 42.3(a).
        This appeal is dismissed for want of jurisdiction.


                                                                  PER CURIAM


March 5, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2